Filed pursuant to Rule 424(b)(3) File No. 333-119338 July 14, 2008 SUPPLEMENT DATED JULY 14, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND JUNE PERFORMANCE UPDATE FUND JUNE 2008 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units 3.06% 17.38% $80.7M $1,537.115 Grant Park Futures Fund Class B Units 2.99% 16.88% $485.1M $1,335.565 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Grant Park’s long positions in the energy sector performed well as they rode a sector wide surge in prices this past month.A combination of a weakening greenback and production concerns were the biggest contributors to the heightened prices in the sector.The rebel group, MEND (The Movement for the Emancipation of the Niger Delta), continued their attacks on major oil producers in Africa, putting a clamp on the region’s ability to produce the highly sought after light sweet crude oil.The comments made by two separate figureheads in the Middle East that oil prices could reach as high as $170 by summer’s end and that oil producer Libya may reduce oil production caused a big question mark to appear over the supply-side of the crude oil markets in the region, which drove prices upwards. Another profitable sector for Grant Park this past month was the softs/agriculturals sector.Leading the way was the portfolio’s long corn positions.Massive rains sweeping across the Midwest, especially in Illinois, Iowa, and Missouri, kept many farmers out of their fields, as their corn crop spent a good portion of June under as much as six inches of water in certain areas.In the face of weakening ethanol demand, Mother Nature drove corn prices up 20.45% before month’s end. Short positions in the domestic and foreign equity indices markets fared well in June as well, due to the lingering effects of last year’s credit crisis on global stocks.At home in the U.S., equity markets waned throughout the month on the heels of poor earning reports from some of the nation’s biggest financial firms.Sky-rocketing oil prices and fleeting consumer confidence, both domestically and abroad, surely had an effect on the equity markets as well. Grant Park performed well in the base metals sector in the month of June.Fueled by supply constraints, price increases in the aluminum and copper markets were the main causes for profits in the sector.A labor strike in Peru, a major producer of copper, and a temporary shutdown of a crucial aluminum producing plant here in the U.S. caused a shock in the market pushing the price of both metals up more than 7% for the month.Also having a positive impact on the metals markets (as with most other commodities) was a decline in the value of the U.S. dollar. Investments into the European fixed income markets experienced gains this past month.Price movements were primarily driven by the announcement from the European Central Bank, stating they would be adopting a firmer monetary policy in the coming months to combat inflation.The statement, which came as a surprise to many speculators given the poor economic outlook in Europe, pushed interest rate yields to near all-time highs, diving financial futures downwards in line with Grant Park’s short positions.Despite losses in the domestic fixed income, short positions in the European markets, mainly the Euribor and German bund markets, overcame the setbacks and made the sector profitable for June. The bulk of the setbacks this month came from the currency markets.Contributing to losses were long positions in the New Zealand dollar.Despite a slight retracement mid-month, the kiwi declined against the greenback on poor consumer confidence and unemployment figures in the region.Dips in the kiwi can also be attributed to the announcement made by the Reserve Bank of New Zealand’s Governor saying that although rates remained steady in June, they would most likely be cut in the months to come.Further adding to setbacks for the sector were losses in various minor currency positions, including the Colombian peso, Czech koruna, and Icelandic krona. OTHER FUND NEWS On July 1, 2008, Grant Park Futures Fund Limited Partnership filed a supplement to its current Prospectus dated December 3, 2007.The prospectus supplement serves as notification of the General Partner’s intention to add two additional commodity trading advisors to Grant Park.The new trading advisors, Global Advisors LP and Transtrend BV, will receive an initial allocation effective July 1, 2008.Grant Park will continue to retain its current trading relationships with its six other existing advisors. 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free) www.dearborncapital.com This change is the result of extensive qualitative and quantitative review and due diligence by the General Partner, and was undertaken to enhance and complement Grant Park’s current managers.Grant Park continues to be positioned as a trend trading fund employing systematic, diversified trading managers.It is the General Partner’s belief that the methods and market philosophies employed by the new managers compliment those used by our current managers and should add value.However, ultimately the performance of Grant Park depends on the existence of sustainable trends in the markets in which it trades, and there can be no assurances that Grant Park will achieve its investment objectives. We are pleased to announce that your monthly Grant Park statements are now available via the Client Services link on our website at www.dearborncapital.com.If you no longer wish to receive your paper copy via regular mail, you are asked to return a signed document acknowledging this which is available on our website. If you have any questions or concerns regarding your account, please do not hesitate to call our offices at (312) 756-4450 or e-mail us at funds@dearborncapital.com. Sincerely, David Kavanagh President Enclosures PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE, OFFERING BY PROSPECTUS ONLY Daily fund performance is available on our website at www.dearborncapital.com along with weekly commentary.Weekly performance information is also available on our performance hotline at (312)788-2272 or (866) 516-1574 (toll free) 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free) www.dearborncapital.com GRANT PARK FUTURES FUND, LIMITED PARTNERSHIP ACCOUNT STATEMENT (PREPARED FROM BOOKS WITHOUT AUDIT) FOR THE MONTH ENDED JUNE 30, 2008 Statement of Income Month (A Units) In US $ Year to Date (A Units) In US $ Month (B Units) In US $ Year to Date (B Units) In US $ Month Total In US $ Year to Date Total In US $ Trading Income (Loss): Realized Trading Income (Loss) 2,455,909 16,095,163 14,869,045 88,266,412 17,324,954 104,361,575 Change in Unrealized Income (Loss) 1,004,125 1,507,349 6,079,370 9,970,310 7,083,495 11,477,659 Brokerage Commissions (19,202 ) (97,814 ) (116,259 ) (550,154 ) (135,461 ) (647,968 ) Exchange, Clearing Fees and NFA charges (23,769 ) (145,096 ) (143,905 ) (818,490 ) (167,674 ) (963,586 ) Other Trading Costs (60,199 ) (368,520 ) (364,468 ) (2,085,528 ) (424,667 ) (2,454,048 ) Change in Accrued Commissions 688 11,598 4,167 62,417 4,855 74,015 Net Trading Income (Loss) 3,357,552 17,002,680 20,327,950 94,844,967 23,685,502 111,847,647 Other Income: Interest, U.S. Obligations 46,265 260,269 280,109 1,461,013 326,374 1,721,282 Interest, Other 126,993 964,292 768,866 5,404,869 895,859 6,369,161 Total Income (Loss) 3,530,810 18,227,241 21,376,925 101,710,849 24,907,735 119,938,090 Expenses: Incentive Fees to Trading Managers 684,834 3,237,537 4,146,256 18,088,218 4,831,090 21,325,755 Administrative Fees 17,080 99,971 103,411 565,294 120,491 665,265 O&O Expenses 13,664 79,977 248,186 1,356,704 261,850 1,436,681 Brokerage Expenses 413,343 2,419,310 2,688,681 14,697,622 3,102,024 17,116,932 Illinois Replacement Tax Total Expenses 1,128,921 5,836,795 7,186,534 34,707,838 8,315,455 40,544,633 Net Income (Loss) 2,401,889 12,390,446 14,190,391 67,003,011 16,592,280 79,393,457 Statement of Changes in Net Asset Value Beginning Balance 76,360,824 72,077,907 461,430,268 383,607,889 537,791,092 455,685,796 Additions 2,015,491 9,021,019 13,090,908 53,869,082 15,106,399 62,890,101 Net Income (Loss) 2,401,889 12,390,445 14,190,391 67,003,011 16,592,280 79,393,456 Redemptions (46,936 ) (12,758,103 ) (3,565,222 ) (19,333,637 ) (3,612,158 ) (32,091,740 ) Balance at JUNE 30, 2008 80,731,268 80,731,268 485,146,345 485,146,345 565,877,613 565,877,613 Total Units Held at End of The Period 52,521.30484 363,251.64597 Net Asset Value Per Unit 1,537.115 1,335.565 Rate of Return 3.06 % 17.38 % 2.99 % 16.88 % To the best of my knowledge and belief the information contained herein is accurate and complete. DAVID KAVANAGH, PRESIDENT FOR DEARBORN CAPITAL MANAGEMENT, LLC GENERAL PARTNER OF GRANT PARK FUTURES FUND LIMITED PARTNERSHIP
